Citation Nr: 0207214	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01 06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2000 
for an award of an increased rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than May 5, 2000 
for an award of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and November 2000 rating decisions of the 
Indianapolis, Indiana Regional Office (RO).

By rating action dated in July 2000, the RO increased the 
evaluation in effect for PTSD from 10 percent to 50 percent, 
effective May 5, 2000.  The veteran disagreed with the 
assigned rating.  Following a Department of Veterans Affairs 
(VA) psychiatric examination in October 2000, the RO, in a 
rating decision dated in November 2000, assigned a 70 percent 
rating for PTSD, and granted his claim for a total rating 
based on individual unemployability due to service-connected 
disability.  Each of these awards was effective May 5, 2000.

The veteran appealed the effective date of the award of an 
increased rating for PTSD and the award of a total rating 
based on individual unemployability due to service-connected 
disability.  By decision dated in December 2001, the Board 
affirmed the decision of the RO.  The veteran subsequently 
appealed the Board's determination to the United States Court 
of Appeals for Veterans Claims (Court) which, by Order dated 
February 26, 2002, granted a Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  The Court Order 
vacated the Board's decision, and remanded this appeal to the 
Board.



FINDINGS OF FACT

1.  The veteran submitted a claim for an increased rating for 
PTSD on May 5, 2000.

2.  Increased severity of PTSD has not been demonstrated by 
competent (clinical) evidence for the one year period prior 
to May 5, 2000.

3.  The veteran's claim for a total rating was dated and 
received in July 2000.


CONCLUSION OF LAW

1.  The criteria for an effective date for an award of an 
increased rating for PTSD prior to May 5, 2000 have not been 
met.  38 C.F.R. § 3.400(o)(2) (2001).

2.  The criteria for an effective date for an award of a 
total rating based on individual unemployability due to 
service-connected disability prior to May 5, 2000 have not 
been met.  38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decisions.  A statement of the case, and 
supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  There is no 
indication that this correspondence was returned as 
undeliverable.  The correspondence reflects that the 
veteran's representative received a copy.  As such, the Board 
finds that the correspondence clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the reports of VA medical examinations.  
The veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

A claim for an increased rating for the veteran's service-
connected PTSD was received on May 5, 2000.

A VA psychiatric examination was conducted in June 2000.  The 
veteran complained of significant increases in the number and 
frequency of his nightmares in the previous year.  He also 
complained of increased anger and irritability that he 
reported adversely affected his home life.  He stated that he 
had been hospitalized at a VA facility in 1984, following 
which he received outpatient treatment for two months.  He 
maintained that he had not received any treatment for PTSD in 
the previous ten years.  He added that his last treatment for 
PTSD had been in 1984.  He related that he had not worked in 
the previous ten years.  He noted that he was considered 
disabled by the Social Security Administration.  He stated 
that he had nightmares at least two nights a week and that, 
previously, he might have skipped a week without nightmares.  
The veteran indicated that he had not had any remission of 
his symptoms since service.  The examination report indicated 
the veteran reported an increase in the number of his 
nightmares "in recent months."  He reported he avoided 
reminders of his Vietnam experience as well as intimacy with 
others.  Following a mental status evaluation, the diagnosis 
was PTSD.  The Global Assessment of Functioning (GAF) score 
was 45, and it was noted that this was a current evaluation 
of it.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability dated and received in July 2000.  

The veteran was afforded a VA psychiatric examination on 
October 10, 2000.  He reported that he had been treated for 
symptoms of PTSD at a VA medical center in 1991.  He 
indicated that there had been no outpatient treatment for any 
PTSD symptoms or depression.  He stated that he had not 
worked in the previous year.  It was noted that the veteran 
was not receiving any psychiatric treatment.  Following an 
examination, the pertinent diagnosis was PTSD, chronic.  The 
Global Assessment of Functioning score was 47, and was also 
reported as having been 47 over the previous year.  The 
examiner commented that the veteran's PTSD was the only 
disability that was contributing to his inability to be 
employed.  

The record reflects that service connection has been 
established to date solely for PTSD, rated 10 percent from 
August 16, 1984, and rated 70 percent from May 5, 2000.


Analysis 

Except as otherwise provided, the effective date of an award 
of an increase in disability compensation shall be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran asserts that October 10, 1999 is the proper 
effective date for an award of a 70 percent evaluation for 
PTSD and for an award of a total rating based on individual 
unemployability due to service-connected disability.  It is 
argued that the history reported by the veteran on the June 
2000 VA examination, to the effect that his nightmares had 
increased in frequency during the previous year, supports a 
conclusion that an earlier effective date is warranted.  
Similarly, the veteran points to the fact that the examiner, 
following the October 2000 VA psychiatric examination, 
specifically indicated that the Global Assessment of 
Functioning score for the previous year was 47.  The veteran 
claims that these factors establish that the veteran's 
symptoms were more severe one year prior to the October 10, 
2000 examination.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994), cited in Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The Board concedes that the 
fact that the examiner, at the time of the VA psychiatric 
examination in October 2000, assigned a Global Assessment of 
Functioning score of 47, and specifically indicated that this 
was also the appropriate score for the previous year.  
Moreover, he indicated that the veteran's PTSD was the sole 
reason the veteran was unemployed.  These statements 
constitute evidence concerning the severity of the veteran's 
disability during the one-year period prior to October 10, 
2000.  In and of itself, however, the Global Assessment of 
Functioning score is not dispositive of entitlement to an 
increased disability compensation rating prior to May 5, 
2000.  It must also be noted that the examiner's opinion that 
the veteran's PTSD caused him to be unemployed does not 
address the issue as to when he became unemployable due to 
the psychiatric disability.  In this case, it is significant 
to observe that the veteran, during the VA psychiatric 
examinations conducted in June and October 2000, clearly 
denied having received treatment for PTSD for many years.  
This, too, constitutes evidence of the historical severity of 
his condition.  The Board finds that the complete absence of 
treatment, to include hospitalization or medication, for PTSD 
is of greater probative value than the noncontemporaneous 
Global Assessment of Functioning score assigned by the 
examiner.  

Contrary to the assertion in the Joint Motion to the effect 
that the Board may not rely on the absence of medical 
evidence to deny the claim, the Board observes that the 
burden is on the appellant to submit evidence in support of 
his claim.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  In 
this case, the veteran has not alleged that there is any 
medical evidence that the VA did not procure.  The Board duly 
considered the Global Assessment of Functioning scores 
assigned by the VA examinations.  The Board observes that a 
Global Assessment of Functioning score ranging from 41 to 50 
is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  

In Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999), the United 
States Court of Appeals, Federal Circuit, held that "[a] 
bald, unsubstantiated claim for an increase in disability 
rating is not evidence of a material change in that 
disability and is insufficient to trigger the agency's 
responsibility to request an examination."  While Glover 
involved the interpretation of 38 C.F.R. § 3.327 (2001), the 
fact remains that it also emphasized that the "veteran must 
come forward with at least some evidence that there has in 
fact been a material changed in his or her disability when 
that veteran seeks a rating increase.  See Glover, at 1333.  
As noted above, the veteran submitted a claim for an 
increased rating, was afforded two VA examinations, and was 
awarded an increased rating and a total rating based on 
individual unemployability due to service-connected 
disability based on those examinations.  He did not, however, 
furnish any evidence that his disability had increased prior 
to his claim.  Thus, the Board concludes that the date of the 
veteran's claim for an increased rating, that is, May 5, 
2000, is the earliest date that may be assigned for a 70 
percent rating for PTSD or for a total rating based on 
individual unemployability due to service-connected 
disability.  


ORDER

An effective date prior to May 5, 2000 for an award of an 
increased rating for PTSD is denied.

An effective date prior to May 5, 2000 for an award of a 
total rating based on individual unemployability due to 
service-connected disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

